Title: II. To Elbridge Gerry and James McHenry, [21? December 1783]
From: Jefferson, Thomas
To: Gerry, Elbridge,McHenry, James


          
            [21? December 1783]
            Th: Jefferson to Messrs. Gherry & Mc Henry
          
          I send you the sketch, which I have been obliged to obliterate and blot after making what I intended for a fair copy. You will observe my plan was to make a short review in very general terms of those actions which redound to the General’s particular credit, viz. the discouraging circumstances under which he accepted the command—his steadiness and perservance when obliged to retire across the Delaware and our affairs then at their lowest point of  depression—his revival of our hopes by recrossing the Delaware—and finally the capture of Cornwallis which undoubtedly made the peace. I have noted these events in the margin opposite to the passages alluding to them, and have drawn lines under other expressions taken from the General’s address. Perhaps this answer is too short; perhaps it is too warm. A want of time must apologize for the one, and an exalted esteem for the other faults. Be so good as to handle it roughly and freely and make it what it should be.
        